In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
         ___________________________
              No. 02-18-00307-CV
         ___________________________

          NORBERT BOLDA, Appellant

                        V.

          CLIVALLER BOLDA, Appellee



      On Appeal from the 367th District Court
              Denton County, Texas
          Trial Court No. 15-10814-367


      Before Kerr, Birdwell, and Womack, JJ.
Memorandum Opinion on Rehearing by Justice Womack
                MEMORANDUM OPINION ON REHEARING

       Appellant Norbert Bolda filed a motion for rehearing of our original opinion

that issued on August 28, 2019. We deny the motion, withdraw our prior opinion and

judgment, and substitute the following.

                                  I. INTRODUCTION

       This appeal is taken from the trial court’s order denying Norbert’s petition to

modify or terminate a spousal-maintenance order, which requires Norbert to, inter

alia, pay his ex-wife, appellee Clivaller Bolda, $1,600 each month. Norbert raises two

issues, contending that the trial court abused its discretion because there was

insufficient evidence to support the trial court’s finding that no material and

substantial change had occurred since the maintenance order and asserting that the

trial court erred by failing to modify the amount of spousal maintenance because it

exceeded the statutory cap based on Norbert’s current gross monthly income. We

will affirm.

                                   II. BACKGROUND

       Norbert filed an original petition for divorce at the end of 2015. In May 2016,

Norbert and Clivaller entered into a mediated settlement agreement (MSA). The

MSA was filed and appears in the clerk’s record. Its third section contains the

following provision in all capital letters, bolded, and underlined:




                                            2
          THIS AGREEMENT                      IS   NOT       SUBJECT         TO
      REVOCATION:

           THIS AGREEMENT SHALL BE BINDING ON THE
      PARTIES AND SHALL NOT BE SUBJECT TO
      REVOCATION. THE PARTIES SHALL BE ENTITLED TO A
      JUDGMENT ON THE MEDIATED SETTLEMENT
      AGREEMENT NOTWITHSTANDING RULE 11, TEXAS
      RULES OF CIVIL PROCEDURE OR ANY OTHER RULE OF
      LAW.

          EACH PARTY SPECIFICALLY STIPULATES AND
      AGREES THAT THEY HAVE ENTERED INTO THIS
      AGREEMENT FREELY AND VOLUNTARILY.        THIS
      AGREEMENT IS NOT SUBJECT TO REVOCATION AND IS
      ENFORCEABLE AS A CONTRACT.

The MSA contained the following relevant stipulations:

      Wife is awarded $130,000 from Husband’s 401k savings plan . . . [;]

      Husband is awarded the balance of the 401k savings plan . . . [;]

      Husband agrees to carry a life insurance policy in the amount of
      $100,000 with Wife as a beneficiary for so long as he is obligated to pay
      spousal maintenance[; and]

      Husband agrees to pay spousal maintenance, pursuant to Chapter 8 of
      the Texas Family Code, Section 8.051(2)(A), in the amount of $1[,]600
      per month for a period of 10 years with the first payment due on
      September 1, 2016. Payments will be the subject of wage withholding.

      On July 7, 2016, the trial court signed a final decree of divorce. With respect to

the MSA, the final decree provided as follows:

      The agreements in this Final Decree of Divorce were reached in
      mediation with [Mediator] on May 27, 2016. This Final Decree of
      Divorce is stipulated to represent a merger of a[n] [MSA] between the
      parties. To the extent there exist any differences between the [MSA] and


                                          3
      this Final Decree of Divorce, this Final Decree of Divorce shall control
      in all instances.

      The final decree included a finding that Clivaller was entitled to court-ordered

spousal maintenance pursuant to Section 8.051(2)(A) of the Family Code.1 The final

decree ordered Norbert to make monthly payments to Clivaller of $1,600 for 120

months, totaling $192,000. Norbert was also ordered to maintain a $100,000 life

insurance policy for as long as he is obligated to pay spousal maintenance.2

      Subsequently, Norbert filed a suit to enforce the property division, in which he

alleged that Clivaller had altered the condition of the parties’ home in violation of the

divorce decree. The enforcement suit resulted in a $20,000 judgment in favor of

Norbert with the judgment to be recovered by offsetting the amount of Norbert’s

spousal maintenance obligation.      Thus, Norbert’s monthly spousal maintenance

payment was reduced from $1,600 to $600 for twenty months, with the $1,600

monthly payments to resume on September 1, 2018.

      On May 11, 2018, Norbert filed a petition to modify or terminate the

spousal maintenance order. The case proceeded to a bench trial where Norbert was

      1
        See Tex. Fam. Code Ann. § 8.051(2)(A) (providing that the court may order
maintenance for either spouse only if the spouse seeking maintenance will lack
sufficient property, including the spouse’s separate property, on dissolution of the
marriage to provide for the spouse’s minimum reasonable needs, and the spouse
seeking maintenance is unable to earn sufficient income to provide for the spouse’s
minimum reasonable needs because of an incapacitating physical or mental disability).
      2
        The final decree also divided Norbert’s retirement account, with Clivaller
receiving $130,000 and Norbert receiving the remaining balance ($12,000).

                                           4
represented by counsel and Clivaller represented herself. Norbert testified that at the

time of the divorce decree, his salary was $145,000 but that almost immediately after

the divorce, his position was eliminated and he was out of work until September 2016,

when he obtained employment earning a yearly salary of $99,000. Norbert explained

that his salary structure in his new job changed from salary-based to commission-

based, which required him to look for another job. While Norbert averred that he did

obtain yet another job, the new position “included a lot of labor to do the job as well

as selling, and I just became unable to do the -- the job at that time.” Norbert

testified he currently did not have a job because “[m]y body won’t allow it.” Norbert

later explained that he suffers from multifocal neuropathy with conduction block

syndrome, which is a progressive disease that will ultimately confine him to a

wheelchair.

      The evidence at the final hearing included a letter from the Social Security

Administration, dated August 29, 2018, which stated that Norbert received $2,497.50

per month in Social Security benefits.3 Norbert testified that the Social Security



      3
       According to Norbert, he printed out the letter, dated one day before the
hearing, from “socialsecurity.gov website.” The letter consists of one and a half pages
and states, “Beginning August 2018, the full monthly Social Security benefit before
any deductions is $2,497.50[,]” and “[t]he regular monthly Social Security payment is
$2,497.00.” The only mention of disability benefits is in one sentence in the letter,
wherein it states, “You are entitled to monthly disability benefits.” There is no
statement in the letter discussing whether the $2,497.50 is for disability benefits,
whether the Social Security Administration determined Norbert is entitled to benefits,
or how any such determination of benefits was made. No additional exhibits were
                                           5
Administration found him to be disabled on February 6, 2017, and that he began

receiving benefits in September 2017. According to Norbert, the $2,497.50 per

month is his only source of income. He testified that he had no savings, no medical

insurance, and no dental insurance. Norbert explained that his $142,000 retirement

account had been divided in the divorce decree, with his ex-wife getting $130,000 and

Norbert receiving $12,000. Norbert testified that none of the $12,000 was left.

       Another exhibit was a financial information statement, prepared by Norbert,

that listed his monthly living expenses—itemized for housing, transportation, food,

insurance, medical expenses, personal expenses, and debt payments—totaling $2,898.

Based on his monthly Social Security income and his monthly expenses, Norbert

testified that he does not have enough money to pay his bills every month or to pay

spousal support. Norbert stated that he lives with his mother and that she is his

primary caregiver.

       On cross-examination, Norbert conceded that he had received $60,000 in

severance pay when he lost his job in 2016. Norbert also acknowledged that although

“it’s more progressive than it was at the time that we were married,” he has the same

illness that he had at the time of the original divorce decree.




offered or admitted regarding any determination from the Social Security
Administration about Norbert’s disability.
                                           6
       Clivaller testified that her current job managing an RV/mobile home park

allows her to live at the park by paying less than “full rent.”4 However, Clivaller also

testified that she does not have a job. Clivaller averred that she receives a disability

check from the government each month in the amount of $706. Clivaller then

testified that all of the money she received in the divorce decree was spent on buying

a house, but that the house had been destroyed by Hurricane Harvey. She then

moved into a camper where she lived before her son bought her a “little building.”

Clivaller explained that the tiny house was unfinished and that her son died before he

could finish it out.

       After both parties rested, the trial court asked Norbert and Clivaller some

clarifying questions about their medical disabilities:

       THE COURT: (Overlapping) Okay. Tell it to me in one sentence. Your
       disability is the lack of . . .

       [NORBERT]: It’s a muscle degenerative disease.

       THE COURT: Okay. And what is your disability?

       [CLIVALLER]: It was organic mental disorder.

       THE COURT: Okay. And both of you understood this at the time of
       the divorce? Whether it was going to get worse or not, both of you had
       -- okay.

       [CLIVALLER]: Yes, ma’am.

       4
        Norbert introduced a print-out from a Facebook conversation involving
Clivaller in which she stated that she lives “for free” at an RV/mobile home park
because her boss said she is such a good worker.

                                             7
The trial court stated from the bench that it did not find a change in circumstances

since the time of the divorce that would warrant a reduction or termination of spousal

maintenance.

      On September 17, 2018, the trial court signed an order denying Norbert’s

petition to modify or terminate maintenance. At Norbert’s request, the trial court

entered the following findings of fact and conclusion of law:

      Finding of Fact

           1. On May, 2018 [sic], [Norbert], filed a First Amended Petition
      to Modify or Terminate Maintenance Order. [Clivaller] filed a Response.

               2. A Final hearing was held on August 30, 2018.

               3. At the hearing, live, sworn testimony was received by the
      court.

            4. At the end of the hearing, the Court orally announced that it
      denied [Norbert’s] requested relief. On Sept. 17, 2018, the Court
      entered the Order on Petition to Modify or Terminate Maintenance
      Order.

      Conclusion of Law

            1. [Norbert] failed to prove a material and substantial change in
      circumstances, (including circumstances reflect[ing] the factors specified
      in Family Code [S]ection 8.052) relating to either party.

      Norbert’s appeal followed.

                             III. NORBERT’S FIRST ISSUE

      In his first issue, Norbert argues that the trial court abused its discretion by

failing to modify the spousal maintenance award under Family Code Section 8.057
                                           8
because the evidence was legally and factually insufficient to support the trial court’s

finding of no material and substantial change.

      As we understand Clivaller’s pro se brief, she offers two responses to this

contention. First, she appears to contend that Section 8.057 is not even applicable to

this case because the maintenance award at issue here is not court-ordered spousal

maintenance, which is governed by the provisions of Chapter 8 of the Family Code,

but rather is contractual alimony, which is not subject to Chapter 8. See generally

McCollough v. McCollough, 212 S.W.3d 638, 642–45 (Tex. App.—Austin 2006, no pet.)

(discussing the differences between court-ordered spousal maintenance and

contractual alimony and explaining that Chapter 8 applies to the former but not the

latter). And second, Clivaller argues that even if Chapter 8 is applicable, the trial court

nevertheless did not abuse its discretion because sufficient evidence supports its

finding of no material and substantial change.

      As we explain below, we agree with Clivaller’s second contention.              Even

assuming the maintenance order at issue here is court-ordered spousal maintenance

that is subject to the provisions of Chapter 8, the trial court did not abuse its

discretion by denying Norbert’s petition to modify or terminate the maintenance

order because the record shows that the trial court had sufficient information upon

which to exercise its discretion and that it did not err in its application of that

discretion. Accordingly, our disposition of Norbert’s first issue does not require us to

decide whether the maintenance order at issue here is court-ordered spousal
                                            9
maintenance or contractual alimony, and we therefore express no opinion on that

matter. See Tex. R. App. P. 47.1.

A.    Applicable Law And Standard Of Review

      Under Section 8.057 of the Family Code, the amount of maintenance specified

in a court order or the portion of a decree that provides for the support of a former

spouse may be reduced upon “a proper showing of a material and substantial change

in circumstances.”    Tex. Fam. Code Ann. § 8.057(a), (c).         At a hearing on

modification, the burden is on the movant to show a material and substantial change

in circumstances relating to either party. Rother v. Rother, No. 04-13-00899-CV, 2014
WL 4922898, at *2 (Tex. App.—San Antonio Oct. 1, 2014, no pet.) (mem. op.). To

determine if a material and substantial change has occurred, the trial court must be

able to compare the financial circumstances of the parties at the time of the existing

maintenance order with their circumstances at the time the modification is sought.

Marquez v. Marquez, No. 04-04-00771-CV, 2006 WL 1152235, at *1 (Tex. App.—San

Antonio May 3, 2006, no pet.) (mem. op.); In re Lendman, 170 S.W.3d 894, 899–900

(Tex. App.—Texarkana 2005, no pet.).

      When reviewing a court’s order from a request to modify or terminate spousal

maintenance, our standard is an abuse of discretion. Nesbitt v. Nesbitt, No. 03-06-

00025-CV, 2009 WL 1896074, at *2 (Tex. App.—Austin July 1, 2009, no pet.) (mem.

op.). The test for abuse of discretion is whether the trial court acted arbitrarily or

unreasonably, that is, without reference to guiding rules and principles. See In re
                                         10
A.D.H., 979 S.W.2d 445, 446 (Tex. App.—Beaumont 1998, no pet.). A trial court

also abuses its discretion by ruling without supporting evidence. Ford Motor Co. v.

Garcia, 363 S.W.3d 573, 578 (Tex. 2012). But no abuse of discretion occurs when the

trial court decides based on conflicting evidence, so long as some substantive and

probative evidence supports its decision. Unifund CCR Partners v. Villa, 299 S.W.3d
92, 97 (Tex. 2009); Butnaru v. Ford Motor Co., 84 S.W.3d 198, 211 (Tex. 2002) (op. on

reh’g).

          In our review of family law matters under the abuse of discretion standard,

legal and factual sufficiency are not independent grounds of error but are relevant

factors in deciding whether the trial court abused its discretion. See In re K.R., No. 02-

15-00276-CV, 2016 WL 3198611, at *3 (Tex. App.—Fort Worth June 9, 2016, no

pet.) (mem. op.). In determining whether there has been an abuse of discretion

because the evidence is legally or factually insufficient to support the trial court’s

decision, we consider whether the court had sufficient information upon which to

exercise its discretion and whether it erred in its application of that discretion. See id.

The traditional sufficiency review comes into play with regard to the first question.

See id. With regard to the second question, we determine, based on the elicited

evidence, whether the trial court made a reasonable decision. See id.

          Regarding sufficiency of the evidence, we may sustain a legal sufficiency

challenge only when (1) the record discloses a complete absence of evidence of a vital

fact, (2) the court is barred by rules of law or of evidence from giving weight to the
                                            11
only evidence offered to prove a vital fact, (3) the evidence offered to prove a vital

fact is no more than a mere scintilla, or (4) the evidence establishes conclusively the

opposite of a vital fact. Ford Motor Co. v. Castillo, 444 S.W.3d 616, 620 (Tex. 2014);

Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 334 (Tex. 1998), cert. denied,

526 U.S. 1040 (1999). In determining whether there is legally sufficient evidence to

support the finding under review, we must consider evidence favorable to the finding

if a reasonable factfinder could and disregard evidence contrary to the finding unless a

reasonable factfinder could not. Cent. Ready Mix Concrete Co. v. Islas, 228 S.W.3d 649,

651 (Tex. 2007); City of Keller v. Wilson, 168 S.W.3d 802, 807, 827 (Tex. 2005).

      When reviewing an assertion that the evidence is factually insufficient to

support a finding, we set aside the finding only if, after considering and weighing all of

the evidence in the record pertinent to that finding, we determine that the credible

evidence supporting the finding is so weak, or so contrary to the overwhelming

weight of all the evidence, that the answer should be set aside and a new trial ordered.

Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986) (op. on reh’g); Cain v. Bain,

709 S.W.2d 175, 176 (Tex. 1986); Garza v. Alviar, 395 S.W.2d 821, 823 (Tex. 1965).

      The trial court here issued findings of fact. A trial court’s findings of fact have

the same force and dignity as a jury’s answers to jury questions and are reviewable for

legal and factual sufficiency of the evidence to support them by the same standards.

Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994); Anderson v. City of Seven Points,

806 S.W.2d 791, 794 (Tex. 1991); see also MBM Fin. Corp. v. Woodlands Operating Co.,
                                           12
292 S.W.3d 660, 663 n.3 (Tex. 2009). When the appellate record contains a reporter’s

record, findings of fact on disputed issues are not conclusive and may be challenged

for the sufficiency of the evidence. See Sixth RMA Partners, L.P. v. Sibley, 111 S.W.3d
46, 52 (Tex. 2003); Allison v. Conglomerate Gas II, L.P., No. 02-13-00205-CV, 2015 WL
5106448, at *6 (Tex. App.—Fort Worth Aug. 31, 2015, no pet.) (mem. op.).

B.    Application Of Law To The Facts

      The facts Norbert identifies as contrary to the trial court’s finding of no

material and substantial change are that (1) he is no longer working, (2) he is receiving

Social Security disability income, (3) his medical disability has worsened, (4) he

requires assistance from his mother, (5) he does not have sufficient funds to pay his

own monthly living expenses, and (6) Clivaller has a new job that provides her a

benefit of living rent free. Mindful that Norbert, as the party seeking modification,

bore the burden of establishing a material and substantial change, we conclude that

the trial court did not abuse its discretion by finding that no such change was

established.

      While Norbert presented evidence to support that he earned less money and

that he now receives Social Security income, the evidence revealed that his current

employment situation is not due solely to his disease. Indeed, Norbert testified that

he was terminated from his first job due to a reduction in force, and he testified that

he left his second job voluntarily due to a change in his compensation structure.

Norbert did testify that he was unable to fulfill the physical requirements of his third
                                           13
job because it “included a lot of labor” that he “just became unable to do . . . .” And,

he did broadly state that the reason he does not currently have a job is because he is

“not capable of working” and his “body won’t allow it.” But Norbert did not present

any medical testimony or records to demonstrate that he is physically unable to work

and earn a sufficient income to support himself and maintain his spousal maintenance

obligation. That is, while Norbert may not currently be able to physically perform his

third job that “included a lot of labor,” there was no testimony to demonstrate that

Norbert is unable to obtain employment in some other less labor-intensive job.

          With respect to his disability, Norbert acknowledged that he had suffered from

the same disease at the time of the divorce decree (although he maintained that it had

worsened). Thus, while Norbert’s condition may have worsened (again, he presented

no medical testimony or records), there was no evidence to show that it was a

changed rather than an anticipated circumstance. Cf. Hoffman v. Hoffman, No. 03-03-

00062-CV, 2003 WL 22669032, at *6 (Tex. App.—Austin Nov. 13, 2003, no pet.)

(mem. op.) (explaining in the context of a father’s suit seeking modification of custody

following divorce, because the mother’s move to Pennsylvania was contemplated at

the time of the original agreement, “its eventuality was not a changed circumstance

but an anticipated circumstance and addressed in the original agreement[, and] [a]s a

result, the move itself cannot be evidence of a material or substantial change in this

case”).


                                            14
      Finally, although Clivaller acknowledged her Facebook post stated that she was

able to live “for free” because of her new job, she clarified that what she actually

receives is a discount on rent in exchange for “watching the [RV/Mobile Home]

park.” She also testified that she did not work because of her disability and that her

only source of income is her monthly Social Security disability check in the amount of

$706. To the extent Clivaller’s testimony was inconsistent as to her working status, it

is the job of the trial court as factfinder to resolve any such inconsistency. See

McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986) (explaining the factfinder

“may resolve inconsistencies in the testimony of any witness”). Thus, the trial court

could have reasonably concluded that she still has to pay rent and that “watching the

[RV/Mobile Home] park” does not provide her any income in addition to her $706

monthly Social Security funds.

      Section 8.057 expressly permits the trial court to consider the factors listed in

section 8.052, among which are “the age, employment history, earning ability, and

physical and emotional condition of the spouse seeking maintenance[.]” Tex. Fam.

Code Ann. §§ 8.052(4), .057(c). Thus, Clivaller’s testimony that she was unable to

work because of her disability supports the trial court’s order denying Norbert’s

request to modify spousal maintenance.

      Given the above evidence, the trial court could have reasonably concluded that

Clivaller’s financial and physical condition had not changed since the divorce decree,

that Norbert’s physical condition was an anticipated rather than a changed
                                          15
circumstance, and that Norbert’s financial condition—to the extent it had changed—

was attributable in part to his own choice rather than his physical disability.

Accordingly, assuming that Chapter 8 applies to the maintenance order at issue here,

we cannot say that the record before us demonstrates that the trial court abused its

discretion by finding that Norbert failed to prove a material and substantial change of

circumstance.

      Therefore, we overrule Norbert’s first issue.

                           IV. NORBERT’S SECOND ISSUE

      In his second issue, Norbert asserts that the trial court erred by denying his

modification request because the current monthly payment exceeds the statutory cap

contained in Section 8.055. See Tex. Fam. Code Ann. § 8.055(a) (prohibiting court-

awarded spousal maintenance monthly payments exceeding $5,000 or 20% of the

obligor spouse’s average monthly gross income). Norbert states that the evidence

established that his income is “$2,497.00 in social security disability benefits and that

is it.” Thus, he contends that the $1,600 exceeds 20% of his average monthly gross

income.

      We construe Clivaller’s brief as making basically the same two responses to

Norbert’s second issue that she did in response to his first. That is, she first contends

that Chapter 8 does not apply here because the maintenance award is contractual

alimony, not court-ordered spousal maintenance. And second, she contends that if

Chapter 8 applies, the trial court did not abuse its discretion because Norbert failed to
                                           16
establish that the amount of maintenance exceeds the statutory cap. We again agree

with Clivaller’s second contention; thus, as we said in our analysis of Norbert’s first

issue, we need not, and therefore do not, decide whether the maintenance at issue

here is court-ordered spousal maintenance or contractual alimony. See Tex. R. App. P.

47.1.

        As the party seeking modification, Norbert bore the burden of presenting the

trial court with the evidence it needed to support a modification. Marquez, 2006 WL
1152235, at *3. In the context of Norbert’s alleged decrease in income, this required

that Norbert present evidence of his income both at the time of the divorce decree

and at the time he sought modification. Id. at *1.

        The record contains no tax returns or other financial instruments that would

allow the trial court to calculate Norbert’s average gross monthly income. The trial

court was only provided Norbert’s testimony as to his income and alleged inability to

work, a letter from the Social Security Administration stating that Norbert receives

$2,497 in monthly benefits, and Norbert’s financial information statement that he

prepared. Throughout the course of the hearing, it also came to light that Norbert

had received $60,000 in severance when he was terminated from his first job.

        “In a bench trial, the trial court is the sole judge of the credibility of the

witnesses, assigns the weight to be given their testimony, may accept or reject all or

any part of their testimony, and resolves any conflicts or inconsistencies in the

testimony.” Rich v. Olah, 274 S.W.3d 878, 884 (Tex. App.—Dallas 2008, no pet.).
                                          17
“We may not pass upon the credibility of the witnesses or substitute our judgment for

that of the trier of fact, even if a different answer could be reached upon review of the

evidence.” Id.; see Figueroa v. Davis, 318 S.W.3d 53, 59 (Tex. App.—Houston [1st

Dist.] 2010, no pet.) (observing that factfinder may choose to believe one witness over

another).

      As the sole judge of the witnesses’ credibility, the trial court was free to

disbelieve Norbert’s self-serving testimony regarding his current monthly income and

expenses, particularly when it was revealed that he had received $60,000 that was not

previously mentioned. Thus, the trial court did not abuse its discretion by denying the

modification request.5 Accordingly, we overrule Norbert’s second issue.

                                   V. CONCLUSION

      Having overruled Norbert’s two issues, we affirm the trial court’s judgment.


                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Delivered: November 27, 2019


      5
        Moreover, Norbert did not raise this issue—that his monthly spousal
maintenance obligation exceeded the statutory cap—in the trial court. We are
disinclined to hold that the trial court abused its discretion by failing to sustain an
argument that was never presented to it. See Ohio Dev., LLC v. Tapatio Springs
Homeowners Ass’n, No. 04-17-00002-CV, 2017 WL 2351103, at *2 (Tex. App.—San
Antonio May 31, 2017, pet. denied) (mem. op.) (“We will not hold the trial court
abused its discretion in failing to sustain an argument that was not presented to it.”).

                                           18